Citation Nr: 0708293	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of right eye 
chemical burn.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from August 1997 to April 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Washington, DC, Regional 
Office (RO).


FINDING OF FACT

The veteran does not have any residuals of right eye chemical 
burn.  


CONCLUSION OF LAW

The criteria for service connection for residuals of right 
eye chemical burn are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
fulfilling all Board remand requests.  Consequently, the duty 
to notify and assist has been satisfied.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that he has a right eye disability as a 
result of an in-service chemical burn.  An August 1997 
service entrance examination reported the veteran's vision 
was 20/70 in the left eye, and 20/50 in the right eye, 
uncorrected, and 20/30 in the left eye and 20/40 in the right 
eye, corrected.  The veteran was noted to have defective 
distant and near vision.  An April 1998 service medical 
record reports the veteran complained of decreased, blurry 
vision in his right eye after getting citric cleaner in his 
eyes.  The veteran gave a negative history as to pain.  The 
veteran reported that he irrigated his eye with water prior 
to coming to the clinic.  The veteran's visual acuity was 
20/70 in the left eye and 20/30 in the right eye.  The 
extraocular muscles and movement were grossly intact.  There 
was no evidence of abrasion, ulceration or foreign body.  The 
veteran was assessed with accidental splash of chemicals in 
the eye, and was told to liberally flush his eye with normal 
saline solution.  There are no subsequent service medical 
records pertaining to vision problems, and the February 1999 
separation examination record reports normal findings for the 
eyes-general, with visual acuity reported as 20/50 in the 
left eye and 20/40 in the right eye.  

In August 2001, the veteran submitted a private physician's 
statement that the veteran had a chemical burn in service, 
which resulted in "repeated disturbances to vision in the 
right eye."  No specific diagnoses were made.  

A VA examination was conducted in March 2002.  The record 
indicates the veteran's history of foreign body sensation and 
decreasing visual acuity.  The veteran was noted to have 
uncorrected distant visual acuity of 20/32 and uncorrected 
near visual acuity of 20/40.  He had full color and stereo 
vision, the conjunctiva cornea and sclera were bland, the 
anterior chamber was deep and quiet, the pupil was round and 
reacting to light, and the lens were normal clear.  He had 
astigmatisms, but no scars, with incomplete detachment of the 
vitreous.  The optic nerve was vital, and the macular, 
periphery, and vessels were without pathology.  The veteran 
had full extraocular movements and his accommodation was 
normal for age.  He had normal visual field without 
constriction of the peripheral fields and no blind spot.  

A May 2003 VA treatment record indicates the veteran's pupils 
were equal, round, and reactive to light with full 
extraocular movement.  

Another VA examination was conducted in February 2005.  The 
veteran's uncorrected right eye visual acuity was 20/60 (near 
and far) and his left eye uncorrected was 20/40 near and 
20/80 far.  Corrected visual acuity was 20/20 in the right 
eye with a -0.75-0.75 axis 180 prescription and 20/20 in the 
left eye with a -1.00-0.75 axis 180 prescription.  The 
examiner found that the veteran was nearsighted with some 
myopic astigmatism.  The examiner opined that "since the 
correlation between the two eyes s very close in terms of 
prescription, [he did not] feel that the injury or the 
problem [the veteran] had with his right eye is a player in 
the amount of astigmatism and/or nearsightedness.  It is 
relatively small in both cases and is almost symmetrical for 
all practical purposes and it has not changed in the past two 
years."  The examiner found no evidence of diplopia 
throughout the course of the examination, a finding confirmed 
by a red lens retesting (the initial test reported exophoric 
results).  

Non-contact tonometry was utilized to evaluate the 
intraocular pressures and the results indicate ocular 
hypertension.  A dilated fundus examination showed no ocular 
pathology that could be associated with a chemical burn.  
Biomicroscopy evaluation of the ocular adnexa indicated that 
the veteran had some higher level of pigmentation in the 
inferior portion of each eye.  The veteran had a large tear 
film, but there was no corneal staining with rose bengal or 
fluorescein, and no visible corneal scar or defect noted in 
either eye.  The lenses were okay.  The veteran had somewhat 
clogged meibomian glands and some minor debris in the lashes.  
The examiner was unable to evert the lids to look for signs 
of scarring underneath the lids due to the veteran's behavior 
(lack of cooperation), but from what he could see, the lower 
lids appeared about the same and he ruled out scarring from 
chemicals in the eye as a cause of the veteran's symptoms.  

The examiner diagnosed the veteran with an irritative 
conjunctivitis, which has an acute onset in recent weeks or 
months.  The examiner was unable to elicit the causative 
agent from the patient.  The examiner found that the chemical 
burns were not a causative agent or etiology of the 
irritative conjunctivitis because the examiner could find no 
residuals of chemical burns in the eyes, and "the problem 
appeared to be symmetrical."  The examiner also stated that 
the veteran's ocular hypertension was a pre-glaucomatous 
state not caused or a result of chemical burns in the eye.  
In summary, the examiner stated that "he could not find any 
etiology for [the veteran's] symptoms that could be traced 
back to chemical burns.  The eye appeared normal, and [he did 
not] see any residuals of chemical burn, and [the other 
problems the veteran has were] not caused by or a result of 
chemical burn in the right eye."  

In July 2005, the claims file was submitted to the February 
2005 examiner for review, and a new opinion.  The examiner 
stated that the veteran's myopia and astigmatism were not 
related to the chemical burns, and were probably "more 
developmental than anything else."  He noted the veteran had 
elevated, almost symmetrical, intraocular pressure, normal 
thickness of the cornea, and almost identical keratometry 
readings.  He found that there was no indication that the 
burn caused or affected the curvature of the eye and any 
refractive errors, and the examiner concluded the refractive 
error was more developmental than anything else.  In closing, 
the examiner reported that based on the approximately equal 
curvature of the eyes; there was "no induced astigmatism, a 
finding consistent with the March 2002 VA examination and the 
May 2003 VA treatment record."  The examiner also stated 
that the veteran's dry eye problem's etiology was most likely 
arthritis or some local antigen as the chemical burn would 
not likely take so many years to present.  The examiner 
stated that, in his opinion, the chemical in the eye did not 
result in or cause his dry eye condition, and three prior 
doctors have agreed that 'there are no visible residuals of 
chemical burns."  The examiner added that the veteran has 
ocular hypertension which appears to be developmental rather 
than related to any injury or trauma to the eye, so, in his 
opinion, "any claimed injuries [the veteran] may have had 
were not caused by or a result of chemical burns to the 
eye."  

The foregoing evidence mandates that the veteran's claim be 
denied.  Service medical records do not indicate treatment 
for the right eye subsequent to April 1998 and the separation 
examination record reports normal findings for the eyes.  
Additionally, there are 3 medical examination records 
reporting the examiners' findings of no residuals of chemical 
burn.  Although the veteran provided one physician's 
statement linking "repeated disturbances to vision in the 
right eye" to the in-service chemical burns, the statement 
includes no explanation of this finding, and the opinion 
seems based on the veteran's history rather than on the 
medical evidence.  The mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence, however.  LeShore v. Brown, 8 Vet. App. 406 (1996).  
In contrast, the VA medical opinions rely on medical evidence 
to support the findings, and the examiners explain the 
rationale behind their opinions.  Consequently, the VA 
opinions' probative value outweighs the positive nexus 
opinion, and service connection must be denied.  


ORDER

Service connection for residuals of right eye chemical burns 
is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


